131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.PACE INDUSTRIES, INC.;  Pace Industries Cast-Tech Division,Inc., Appellants,v.CONTINENTAL INSURANCE COMPANY, Appellee.
No. 97-1926.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 25, 1997.Filed:  December 4, 1997.

Appeal from the United States District Court for the Western District of Arkansas.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Pace Industries, Inc.1  appeals from the district court's2 grant of summary judgment in favor of Continental Insurance Company in this action for declaratory judgment on insurance coverage.  After de novo review of the record, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 Pace Industries Cast-Tech Division, Inc., originally a plaintiff in this action, has been merged into Pace.  (Appellant's Br. at ii.)


2
 The HONORABLE H. FRANKLIN WATERS, United States District Judge for the Western District of Arkansas